Francis E. Sweeney, Sr., J.
In order to determine whether a writ of prohibition is warranted in this case, we must decide whether a ruling written on a case file jacket and posted on the computerized court docket is a final judgment. Because we find that it is not, we reverse the court of appeals and deny the writ.
A writ of prohibition is an extraordinary writ that is not routinely or easily granted. State ex rel. Barclays Bank PLC v. Hamilton Cty. Court of Common Pleas (1996), 74 Ohio St.3d 536, 660 N.E.2d 458. In order to be entitled to a writ of prohibition, a relator must establish that (1) the court or officers against whom it is sought are about to exercise judicial power, (2) the exercise of such power is unauthorized by law, and (3) denial of the writ will cause injury to relator for which no other adequate remedy in the ordinary course of law exists. State ex rel. Jones v. Garfield Hts. Mun. Court (1997), 77 Ohio St.3d 447, 448, 674 N.E.2d 1381, 1382. It is undisputed that Judge Griffiths was about to try White on the original charge of domestic violence at the time White sought the writ of prohibition. Thus, the dispute centers on the second and third requirements.
It has been held that, absent a patent and unambiguous lack of jurisdiction, a court having general subject-matter jurisdiction can determine its own jurisdiction, and a party challenging the court’s jurisdiction possesses an adequate remedy by appeal. State ex rel. Enyart v. O’Neill (1995), 71 Ohio St.3d 655, 656, 646 N.E.2d 1110, 1112. However, if a lower court patently and unambiguously lacks jurisdiction over the cause, prohibition will issue to prevent any future *337unauthorized exercise of jurisdiction and to correct the results of prior jurisdictionally unauthorized actions. State ex rel. Fraternal Order of Police, Ohio Labor Council, Inc. v. Franklin Cty. Court of Common Pleas (1996), 76 Ohio St.3d 287, 289, 667 N.E.2d 929, 931.
Appellants assert that the municipal judge properly vacated his prior decision convicting and sentencing White on the amended charge of disorderly conduct, since that decision was never journalized. We agree.
Crim.R. 32(B) provides:
“A judgment of conviction shall set forth the plea, the verdict or findings, and the sentence. If the defendant is found not guilty or for any other reason is entitled to be discharged, the court shall render judgment accordingly. The judge shall sign the judgment and the clerk shall enter it on the journal. A judgment is effective only when entered on the journal by the clerk.” (Emphasis added.)
Crim.R. 32(B) reflects the axiom that “ ‘[a] court of record speaks only through its journal and not by oral pronouncement or mere written minute or memorandum.’ ” State ex rel. Hanley v. Roberts (1985), 17 Ohio St.3d 1, 4, 17 OBR 1, 3, 476 N.E.2d 1019, 1022, quoting Schenley v. Kauth (1953), 160 Ohio St. 109, 51 O.O. 30, 113 N.E.2d 625, paragraph one of the syllabus.
Lower court decisions construing Crim.R. 32(B) or its counterpart in the Civil Rules, Civ.R. 58(A) (“A judgment is effective only when entered by the clerk upon the journal”), have held that an entry is effective only when journalized or filed with the clerk for journalization, under earlier versions of the rules. State v. Ellington (1987), 36 Ohio App.3d 76, 77-78, 521 N.E.2d 504, 506. Furthermore, “handwritten ‘notations’ by a municipal judge on a case file-envelope or case jacket do not rise to the dignity and finality of a ‘judgment’ from which an appeal will lie, in the absence of evidence that it has been filed with the clerk of the trial court.” (Emphasis sic.) William Cherry Trust v. Hofmann (1985), 22 Ohio App.3d 100, 105, 22 OBR 288, 293, 489 N.E.2d 832, 836-837. Finally, “[rjegardless of the trial court’s intention, however, the [docket] form is still insufficient under Crim.R. 32[B] because it bears no time stamp or other indication that it was entered on the trial court’s journal by the clerk.” State v. Ginocchio (1987), 38 Ohio App.3d 105, 106, 526 N.E.2d 1366, 1367.
The clerk’s placement of information from the September 30, 1996 decision on the computerized docket was not tantamount to journalization of the decision. Dockets and journals are distinct records kept by clerks. See R.C. 2303.12 (“The clerk of court of common pleas shall keep at least four books[:] * * * the appearance docket, trial docket * * *, journal, and execution docket.”); see, also, R.C. 1901.31(E). A docket is not the same as a journal. Lima v. Elliott (1964), 6 Ohio App.2d 243, 245-246, 35 O.O.2d 427, 429, 217 N.E.2d 878, 881.
*338Thus, the undisputed evidence establishes that the September 30, 1996 file entry was never journalized by the clerk. Since this decision was never journalized, appellants did not patently and unambiguously lack jurisdiction to vacate that decision and proceed on the original charge of domestic violence.
In granting the writ of prohibition, the court of appeals misconstrued State ex rel. Hansen v. Reed (1992), 63 Ohio St.3d 597, 589 N.E.2d 1324. In Hansen, we recognized that trial courts lack authority to reconsider their own valid final judgments in criminal cases. But Hansen, which also involved a case file notation by a Bedford Municipal Court judge, held that in the absence of formal journalization of the decision, the municipal court possessed authority to review and reverse its previous decision. 63 Ohio St.3d at 600, 589 N.E.2d at 1327. Hence, Hansen actually supports a reversal in this case.
White also contends that appellants patently and unambiguously lack jurisdiction to vacate the September 30, 1996 decision to try him on the original charge of domestic violence because the double jeopardy provisions of the United States and Ohio Constitutions preclude these actions. White points out that he already served the September 30th sentence for his disorderly conduct conviction by paying the fines and costs that day. We also reject this argument.
In Wenzel v. Enright (1993), 68 Ohio St.3d 63, 623 N.E.2d 69, paragraph one of the syllabus, we expressly held that “[t]he decision of a trial court denying a motion to dismiss on the ground of double jeopardy is not a final appealable order, and is not subject to judicial review through an action in habeas corpus or prohibition, or any other action or proceeding invoking the original jurisdiction of an appellate court.” The decision in Wenzel went on to note that “none of the five extraordinary writs seems applicable in a situation where an accused seeks to avoid trial based upon claims of double jeopardy.” Id. at 66, 623 N.E.2d at 72. Such claims must instead be raised by “direct appeal to the court of appeals at the conclusion of the trial court proceedings.” Id. at paragraph two of the syllabus. Therefore, based on Wenzel, White has adequate legal remedies to raise his double jeopardy contentions by a pretrial motion to dismiss, and if it is denied and he is subsequently convicted, by direct appeal.
Finally, White can raise any contention of improper admission of evidence based on the purported violation of his privilege against self-incrimination on direct appeal following final judgment.
Accordingly, we hold that appellants do not patently and unambiguously lack jurisdiction to vacate the unjournalized decision and proceed with a trial on the domestic violence charge. We reverse the judgment of the court of appeals and deny the writ.

Judgment reversed and writ denied.

*339Moyer, C.J., Resnick, Pfeifer and Cook, JJ., concur.
Douglas and Lundberg Stratton, JJ., dissent separately.